Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 5-9, 11, 14, 16, and 18 are objected to because of the following informalities:  
In claim 5, line 4, it appears Applicant intended “an maximum” to read --a maximum--
In claim 6, line 2, it appears Applicant intended “for each of model years of each of the vehicle models” to read --for each model year of each of the plurality vehicle models--
In claim 7, line 2, it appears Applicant intended “the circuitry is configured to” to read --the circuitry is further configured to--
In claim 7, line 3, it appears Applicant intended “of the model years” to read --of the model years of each of the plurality of vehicle models--
In claim 8, line 2, it appears Applicant intended “information on” to read --information regarding--
In claim 8, line 4, it appears Applicant intended “failure history, accident history” to read --a failure history, an accident history--
In claim 9, line 8, it appears Applicant intended “activated, the evaluation value” to read --activated, and the evaluation value--
In claim 11, line 8, it appears Applicant intended “the vehicles” to read --the plurality of vehicles--
In claim 14, line 1, it appears Applicant intended “claim 13, wherein” to read --claim 13, further wherein--
In claim 16, line 2, it appears Applicant intended “for each of model years” to read --for each model year
In claim 18, line 4, it appears Applicant intended “failure history, accident history” to read --a failure history, an accident history--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 1 and 11 each recite “derive statistical information on the pieces of history information for each of vehicle models”, or similar, which is indefinite. It is unclear what is meant by the phrase “for each of vehicle models” in the context of the claim, rendering the scope of the claims indefinite. Claims 2-10 and 12-20 depend from claims 1 and 11, respectively, fail to cure said for each vehicle model”, or similar, as appears to be most consistent with Applicant’s specification. 
Claims 8 and 18 each recite the limitation "the number of past owners" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 9-10 and 19-20 depend from claims 8 and 18, respectively, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 9 recites the limitation "the number of times a safety equipment … is activated" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, claim 10 recites “wherein the second provision information includes an average evaluation value of the driving tendency calculated based on pieces of history information of a plurality of vehicles being a vehicle model which corresponds to the vehicle model of the assessment target vehicle”, which is indefinite. It is unclear what is meant by the phrase “for each of vehicle models” in the context of the claim, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “wherein the second provision information includes an average evaluation value of the driving tendency calculated based on pieces of history information of a plurality of vehicles corresponding to a vehicle model which corresponds to the assessment target vehicle”, as appears to be most consistent with Applicant’s specification. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally "apply" the concept of observing a plurality of vehicle models, derive statistical information on the observations, and providing information regarding a target vehicle’s history and information regarding statistical information regarding the target vehicle’s model in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the mental process. Simply implementing the abstract idea in a generic computer environment is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 

Regarding dependent claims 2-10 and 12-20, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a mental process because the claims recite, under their broadest reasonable interpretation as drafted, periodically deriving and providing various information, generalized well-known categories of the statistical information, specifying the statistical information by model year for various vehicle models, considering various other well-known categories that might affect vehicle performance, and considering various driving tendency well-known categories that might affect vehicle performance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirtenstein et al. (US PGPub. No. 2008/0046383). 
Regarding claims 1 and 11, Hirtenstein discloses a server apparatus [102] comprising circuitry configured to: acquire identification information of an assessment target vehicle from an external server of an assessor (Figure 1; ¶0027, ¶0034); acquire history information of the assessment target vehicle based on the identification information (¶0028); acquire pieces of history information of a plurality of vehicles (¶0036, ¶0043); derive statistical information on the pieces of history information for each of vehicle models (¶0036, ¶0043); and provide first provision information based on the history information of the assessment target vehicle and second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle, to the external server (¶0034, ¶0036, ¶0043). 
Regarding claims 2 and 12, Hirtenstein discloses the server apparatus according to claims 1 and 11, respectively, wherein the circuitry is configured to periodically provide the second provision information based on the statistical information regarding each of the vehicle models to the external server (¶0050). 
Regarding claims 3 and 13, Hirtenstein discloses the server apparatus according to claims 1 and 11, respectively, wherein the circuitry is configured to periodically acquire the pieces of history information of the plurality of vehicles, and accumulate the history information for each of the plurality of vehicles (¶0050). 

Regarding claims 6 and 16, Hirtenstein discloses the server apparatus according to claims 1 and 11, respectively, wherein the circuitry is configured to derive the statistical information for each of model years of each of the vehicle models (¶0009, ¶0022, ¶0057). 
Regarding claims 8 and 18, Hirtenstein discloses the server apparatus according to claims 1 and 11, respectively, wherein the first provision information includes information on at least one of a driving tendency of a past driver, an engine evaluation, a traction battery evaluation, a maintenance condition, failure history, accident history, and the number of past owners (¶0028). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-10, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtenstein as applied to claims 1 and 11, respectively, above, and further in view of Ramirez et al. (US PGPub. No. 2016/0171521). 

Ramirez, however teaches a system for collecting vehicle information at a remote server including driving style information including at least gas mileage and acceleration information which is organized in the server according to at least vehicle make/model/year (Ramirez ¶0105, ¶0123). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hirtenstein in view of Ramirez. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Hirtenstein to include wherein the statistical information includes an average of gas mileages, as doing so was a known way of storing data of a plurality of vehicles of interest and taking an average represents an obvious way of expressing such a gas mileage metric across a plurality of vehicles, as recognized by Ramirez (Ramirez ¶0105, 0123).
Regarding claims 9 and 19, Hirtenstein in view of Ramirez teaches the server apparatus according to claims 8 and 18, respectively, wherein the driving tendency is calculated based on at least one of an evaluated value for eco-driving, an evaluated value for safe driving, and an evaluated value for vehicle-friendly driving, the evaluated value for the eco-driving being calculated based on at least one of a gas mileage of the assessment target vehicle and a length of an overall period during which an eco-mode is selected, the evaluated value for the safe driving being calculated based on the number of times a safety equipment mounted on the assessment target vehicle is activated, the evaluation value for the vehicle-friendly driving being calculated based on information relating to rapidity of acceleration, deceleration and steering of the assessment target vehicle (Ramirez ¶0105, 0123). 
. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtenstein as applied to claims 1 and 11, respectively, above, and further in view of Painter et al. (US PGPub. No. 2018/0204253). 
Regarding claims 7 and 17, Hirtenstein discloses the server apparatus according to claims 6 and 16 (Hirtenstein ¶0009, ¶0022, ¶0027-0028, ¶0034, ¶0036, ¶0043, ¶0057), respectively, but appears to be silent on the apparatus further wherein the circuitry is configured to derive the statistical information for each mileage range of each of the model years. 
Painter, however, teaches a vehicle depreciation modelling system that organizes vehicle information using vehicle mileage bands (Painter ¶0014-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hirtenstein in view of Painter. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Hirtenstein to include wherein the circuitry is configured to derive the statistical information for each mileage range of each of the model years, as doing so was a known way of organizing vehicles according to mileage ranges as opposed to each specific vehicle mileage requiring a new categorization, as recognized by Painter (Painter ¶0014-0015). 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669